DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-14, 18, 19, 23-36, 44-46 and 50-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghigo et al. [The manufacturing of the XEUS X-Ray glass segmented mirrors: status of the investigation and last results (SPIE Vol. 5168 01/01/2004)].

Regarding claims 1 and 15, Ghigo et al. discloses a method of making a mirror for use with extreme ultraviolet or x-ray radiation / a mirror for use with extreme ultraviolet or x-ray radiation (Title), the method comprising: 
a. providing a base substrate having a curved surface, wherein the curved surface deviates from a curvature of a target mirror surface at high spatial frequencies corresponding to spatial periods less than 2 mm (as shown in Figs. 1, 3 and 4); and 
b. securing a first side of a thin plate to the curved surface of the base substrate to cover the curved surface, wherein the plate has a thickness thin enough to conform to the curvature of the target mirror surface and thick enough to attenuate deviations at the high spatial frequencies on a second side of the thin plate opposite the first side that are caused by the deviations on the curved surface of the base substrate (page 185, section 4), 
c. wherein, prior to securing the thin plate to the base substrate, the second side of the thin plate is polished to reduce its surface roughness at the high spatial frequencies (page 185), and 
d. wherein the second side of the thin plate secured to the base substrate provides a curved mirror surface for the mirror (page 186).

Regarding claims 2 and 36, Ghigo et al. discloses wherein the polishing of the second side of the thin plate provides a surface roughness less than 0.5 nm for spatial periods less than 1 mm (page 186).

Regarding claims 12 and 44, Ghigo et al. discloses wherein the mirror is for use in a wavelength range between 1 and 20 nm (Abstract).

Regarding claims 13 and 45, Ghigo et al. discloses wherein the target mirror surface has a curvature with an absolute sagittal dimension greater than at least 10 microns (pages 185-186).

Regarding claims 14 and 46, Ghigo et al. discloses wherein the high spatial frequencies include spatial frequencies corresponding to spatial periods between 0.25 mm and 1.5 mm (pages 185-186).

Regarding claims 18, 19 and 50, Ghigo et al. discloses wherein the securing comprises adhesively bonding the first side of thin plate to the curved surface of the base substrate, wherein the adhesively bonding comprises using epoxy and/or UV-curing cement as the adhesive (pages 180-181).

Regarding claims 23, 25, 31-34, 51, 52, 58 and 59, Ghigo et al. discloses wherein the securing comprise molecular bonding the first side of the thin plate to the curved surface of the base substrate, further comprising coating the second side of the thin plate with multiple optical layers to provide a reflective mirror surface for the EUV or X-ray radiation (pages 180-181). 

Regarding claims 24, 27, 28 and 53-55, Ghigo et al. discloses wherein the base substrate/thin plate comprises any of Cordierite, other ceramics, silicon, fused silica, quartz silica, and titanium-doped silica (page 183).

Regarding claims 29, 30, 56 and 57, Ghigo et al. discloses wherein thin plate has a thickness between 0.3 mm and 3 mm, wherein thin plate has a thickness between 0.5 mm and 2.5 mm (page 185).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11, 15-17, 20-22, 37-43 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ghigo et al.

Regarding claims 3-5, 9-11, 17, 37, 41-43 and 49, Ghigo et al. discloses the method of making a mirror useable for X-ray optics, but does not explicitly teach inspecting with an optical microscope for defects across the area, as recited in the claims. However, inspecting the substrates for defects with predetermined acceptable limits is implicit in the making of a mirror useable for X-ray optics.

Regarding claims 6-8, 15, 16, 20-22, 38-40, 47 and 48, Ghigo et al. discloses the method of making a mirror useable for X-ray optics, but does not explicitly teach a predetermined surface roughness, as recited in the claims. However, having an acceptable predetermined surface roughness is implicit in the making of a mirror useable for X-ray optics.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882